Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1107” has been used to designate both “inlet” and “pressure field measurements” (see paragraph [0057] of the Publication.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 14, line 19 is missing equation (4).  
Appropriate correction is required.


Claim Objections
Claims 1 objected to because of the following informalities:  
In Claim 1, line 3, “the form” should be replaced with --a form--. 
In Claim 1, line 3, “the action” should be replaced with --an action--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the instant claim recites “a capillary channel” at line 6.  It is vague/unclear if this is an additional capillary channel or if it is referring to “a capillary channel” of line 4.  For examining purposes, “a capillary channel” at line 6 is interpreted as the same “capillary channel of line 4.
As to Claim 1, the instant claim recites the limitation "the capillary force" in bridging lines 12 - 13.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claims 2 and 11, the instant claims recite the word “can” at line 3 of claim 2 and line 2 of claim 11 as well as “capable of” at line 6 of claim 2 and line 5 of claim 11.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure (such as “can” and “capable of”) does not limit the scope of the claim or claim limitation.
As to Claims 2 and 11, the instant claim recites the limitation "the frequency-dependent viscosity" at last line of each claim.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 8, the instant claim recites the limitations "the amplitude", “the phase difference” at line 2.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 9, the instant claim recites the limitations "the frequency-dependent coefficients" at line 2, “the unsteady dynamics” between lines 2 - 3, “the complex viscosity” at line 3.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 10, the instant claim recites the limitations "the first opening" at line 8, “the at least one measurement instrument” between lines 13-14.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 16, the instant claim recites the limitations “the rheological coefficients” at line 2, "the amplitude" at line 3, “the phase difference” at line 3.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 17, the instant claim recites the limitations “the at least one measurement instrument” between lines 1-2, “the frequency-dependent viscoelastic coefficients” at line 2 and “the complex viscosity” at line 3.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 19, the instant claim recites “the frequency-dependent viscosity” at line 10.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.  It is vague/unclear as to how the frequency-dependent viscosity is being determined from the capillary force if any? Or how it can be determined without the presence of a modulated or fluctuated stress (which is not recited in the claim). 
As to Claim 20, the instant claim recites the limitations “the encroaching capillary channel” between lines 3-4.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 21, the instant claim recites the limitations “the rheological coefficients” at line 2, "the amplitude" at line 2, “the phase difference” at line 2.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 22, the instant claim recites the limitations “the unsteady dynamics” between lines 2-3, “the complex viscosity” at line 3.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
Due to claim dependency, all claims 1 - 26 are also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4 - 7, 10, 12 - 15, 19, 23 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0179923 A1 to Burns et al. (hereinafter “Burns”).

Regarding Claims 1 and 10, Burns teaches a system for determining viscoelastic properties of a viscoelastic substance (see abstract describing a capillary viscometer) comprising:
(a) a free surface for introduction of said viscoelastic substance in the form of a drop (see paragraphs [0012], [0039] describing a drop of aqueous liquid placed at an inlet of a channel, see also liquid drop 40, Fig. 2, thus having a free surface for the introduction of the drop/substance); 
(b) an inlet in a capillary channel brought in contact with said free surface for receiving said viscoelastic substance (see Figs. 1, 2, see paragraphs [0039], [0062] describing a microfabricated capillary viscometer including a channel 20 with open ends at both ends, thus having an inlet as claimed); and 
(c) a capillary channel in fluid communication with said inlet (see channel 20 having an open end, see Figs. 1, 2 and paragraph [0062]) and, wherein 
(i) the capillary channel has an area A and a perimeter s (see dimensions as illustrated at Fig. 1, see paragraph [0062]), 
(ii) the capillary channel is arranged horizontally to the free surface so that gravity does not affect flow dynamics (see paragraph [0063] describing contributions due to gravity being negligible as the device is used on a horizontal surface), 
(iii) the capillary channel has a longitudinal direction (see arrangement at Figs. 1, 2), and 
(iv) the viscoelastic properties are based upon measurement of time-dependent penetration of a creeping viscoelastic substance under the action of the capillary force (see Figs. 8A illustrating length of liquid column L (i.e. the distance of the advancing liquid/creeping substance from the inlet measured in the channel) inside the channel as a function of time, see paragraphs [0023], [0038] and [0077]).
Insofar as Burns may be construed as not explicitly teaching viscoelastic properties, Burns teaches capillary viscometer devices that are used in both Newtonian and non-Newtonian fluids and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize viscoelastic measurement in particular when using non-Newtonian fluids, since viscoelastic fluids are a type of non-Newtonian fluid formed by a viscous component and an elastic one.  

Regarding Claim 19, as best understood, Burns teaches a method for determining viscoelastic properties of a viscoelastic substance (see abstract describing a capillary viscometer)  comprising:
(a) introducing a viscoelastic substance in the form of a drop onto a free surface having an inlet to a capillary channel through said inlet of the capillary channel via non-mechanical forces (see Figs. 1, 2, see paragraphs [0039], [0062] describing a microfabricated capillary viscometer including a channel 20 with open ends at both ends, thus having an inlet as claimed, see paragraph [0063] describing contributions due to gravity being negligible as the device is used on a horizontal surface), wherein the step of introducing the viscoelastic substance into the channel comprises placing the viscoelastic substance on the free surface having contact with the inlet (see arrangement at Fig. 2); 
(b) measuring the time-dependent penetration of a creeping viscoelastic substance inside the capillary channel (see Figs. 8A illustrating length of liquid column L (i.e. the distance of the advancing liquid/creeping substance from the inlet measured in the channel) inside the channel as a function of time, see paragraphs [0023], [0038] and [0077]); and 
(c) determining the frequency-dependent viscosity of the viscoelastic substance driven by capillary force of the viscoelastic substance in the capillary channel (see Figs. 8A illustrating length of liquid column L (i.e. the distance of the advancing liquid/creeping substance from the inlet measured in the channel) inside the channel as a function of time, see paragraphs [0023], [0038] and [0077]).  
Insofar as Burns may be construed as not explicitly teaching viscoelastic properties, Burns teaches capillary viscometer devices that are used in both Newtonian and non-Newtonian fluids and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize viscoelastic measurement in particular when using non-Newtonian fluids, since viscoelastic fluids are a type of non-Newtonian fluid formed by a viscous component and an elastic one.  

Regarding Claims 4 and 15, Burns teaches wherein the capillary channel (20) is an axisymmetric rheometer (see Figs. 1, 2).  

Regarding Claim 5, Burns teaches wherein the capillary channel (20) is comprised of an open channel flow having at least one surface which is a free surface (see arrangement at Figs. 1, 2 and paragraph [0062]).  

Regarding Claims 6 and 24, Burns teaches wherein the measurement comprises forces selected from a group consisting of: capillary, gravitational, electric, magnetic, and combinations thereof (see paragraph [0063] describing the measurement comprising capillary forces).  

Regarding Claims 7 and 25, Burns teaches wherein the measurement comprises one or more forces not requiring relative velocity between solid surfaces in order to induce the transport of a viscoelastic substance (see paragraph [0063] describing the measurement comprising capillary forces, thus reading on the invention as claimed).  

Regarding Claim 12, Burns teaches wherein the capillary channel is a narrow one- dimensional channel having a determined cross-section (see description at paragraphs [0037], [0047], thus reading on the invention as claimed).  

Regarding Claim 13, Burns teaches wherein the capillary channel is a closed channel wherein non-mechanical force is capable of driving the viscoelastic substance (see paragraph [0041], Fig. 3A illustrating viscometer of an embodiment comprising closed-end or sealed channels 82 and 84).  

Regarding Claim 14, Burns teaches wherein the capillary channel is rectangular (see rectangular channel 20, Fig. 1).  

Regarding Claim 23, Burns teaches recording time-dependent penetration depth by optical, electrical or mechanical means (see paragraphs [0050], [0072]).  

Claims 2, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of NPL titled “Electroosmotically driven capillary transport of typical non-Newtonian biofluids in rectangular microchannels” by Suman Chakraborty (hereinafter “Chakraborty”). 

Regarding Claims 2, 11 and 20, Burns teaches an electric potential applied to the longitudinal direction of the capillary channel, wherein the electrical potential can induce additional transiency in the flow of the viscoelastic substance (See paragraph [0052 describing applying voltage across electrodes that run along channel 204, see Fig. 7, see also paragraphs [0094] - [0099]).
Burns does not explicitly teach the electrical potential that can induce additional transiency in the flow of the viscoelastic substance by an electro-osmotic force, wherein the measurement of time-dependent penetration of a creeping viscoelastic substance having fluctuating electric potential on the inside of the capillary channel is capable of determining the frequency-dependent viscosity of the viscoelastic substance.  
Chakraborty, in the field of electro-osmotically driven capillary in rectangular microchannels, teaches the use of a fluctuating electric field (see abstract, section 3.3) to determine the displacement of a capillary front as a function of time.  See also section 3.1 at column 2 describing reflecting different viscosities.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electro-osmotic force that is capable of determining the frequency-dependent viscosity of the fluid of Chakraborty into Burns in order to improve the accuracy of the system.

Claim(s) 8, 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of U.S. No. 5,847,267 A to Janzen (hereinafter “Janzen”).

Regarding Claims 8, 16 and 21, Burns teaches the claimed invention except for determining rheological coefficients G' and G" to further determine the amplitude and the phase difference of a sinusoidal strain-rate in the viscoelastic substance under the action of a sinusoidal stress.  
Janzen, in the field of capillary rheometers, teaches that it is known to determine rheological coefficients G' and G" to further determine the amplitude and the phase difference of a sinusoidal strain-rate in the viscoelastic substance under the action of a sinusoidal stress (see background section at Col. 1, lines 9 - 25, stating use of a gear pump thus influencing modulated strain-rate of the capillary rheology, hence reading on the invention as claimed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use methodology of Janzen into Burns since it is known in the art depending on the user’s desire. 

Claim(s) 9, 17, 22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of NPL titled “Modified Time-Dependent Penetration Length and Inlet Pressure Field in Rectangular and Cylindrical Channel Flows Driven by Non-Mechanical Forces” by Martin Ndi Azese, dated November 2011, hereinafter “Azese”).

Regarding Claims 9, 17, 22, 26, Burns teaches the claimed invention except for further comprising determining the frequency-dependent coefficients of a viscoelastic substance by correlating the unsteady dynamics of the viscoelastic substance flow by relating the complex viscosity of the viscoelastic substance to its time-dependent penetration length within the channel.  
Azese, in the field of flow-dynamics related to capillary or electro-osmotic forces, teaches determining the frequency-dependent coefficients of a viscoelastic substance by correlating the unsteady dynamics of the viscoelastic substance flow by relating the complex viscosity of the viscoelastic substance to its time-dependent penetration length within the channel (see abstract, see section 2.2 describing Fourier transform of the force field which reads on the complex viscosity, thus reading on the invention as claimed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate methodology of Azese into Burns in order to accurately determine fluid properties.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form comprising relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861